Citation Nr: 0945294	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for residuals, status-
post fusion, C3-7 and L4-5, with a history of L4-diagnosis 
discectomy.

3.  Entitlement to service connection for a right foot 
disability to include the right toes.

4.  Entitlement to service connection for residuals of trauma 
and/or assault during pregnancy claimed as gynecological 
condition including but not limited to scarring of the cervix 
from cerclage and urinary incontinence.

5.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected depressive disorder.




REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active duty from March 1981 to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the RO.  

The procedural history of this case is complex with respect 
to the third and fourth issues enumerated above.  Regarding 
the matter of entitlement to service connection for a right 
foot disability to include the right toes, the Board had 
recharacterized the issue.  In the May 2005 rating decision 
on appeal, the RO decided the matter of entitlement to 
service connection for an ingrown toenail, left great toe 
(claimed as a foot condition).  At her June 2009 hearing 
before the undersigned, the Veteran clarified that she was 
claiming disability of the right foot/great toe.  Because the 
RO inadvertently addressed the wrong lower extremity, the 
Board has rephrased the issue as noted above.

Regarding the matter of entitlement to service connection for 
residuals of trauma and/or assault during pregnancy claimed 
as a gynecological condition, the Board has again 
recharacterized the issue as stated above.  In her May 2004 
claim, the Veteran indicated that she was seeking service 
connection for a gynecological condition.  The RO, in the May 
2005 rating decision, denied service connection for 
amenorrhea with menopausal symptoms (claimed as gynecological 
condition).  At her June 2009 hearing, the Veteran clarified 
that she was not seeking service connection for menopause and 
that she was aware that service connection for menopause was 
not possible.  Rather, she was seeking service connection for 
gynecological complications resulting from physical assaults 
during service while pregnant to include the period 
immediately before her pregnancy.  For that reason, the Board 
has rephrased the issue as noted above.

As alluded to above, the Veteran testified at a hearing 
before the undersigned in June 2009.  The hearing took place 
at the VA Central Office, and a transcript of the proceeding 
is of record.

In a December 2008 rating decision, the RO granted service 
connection for a depressive disorder and assigned a 50 
percent disability rating.  At her June 2009 hearing before 
the undersigned, the Veteran expressed disagreement with the 
initial 50 percent disability rating assigned.  As a 
statement of the case has not yet been issued on the matter 
of entitlement to an initial evaluation in excess of 50 
percent for a service-connected depressive disorder, 
additional action by the RO is required as set forth below in 
the REMAND portion of this decision.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

At the outset, the Board notes that the Veteran maintains 
that she experienced a pattern of harassment in service, to 
include violence.  Her current recitation of events in 
service is consistent with information contained in the 
service treatment records and service personnel records dated 
in the early 1980s.  The fact that the Veteran's present 
recollections, June 2009 hearing testimony, and statements to 
a psychiatrist in November 2008 correspond closely to 
information in the service records render the Veteran's 
allegations of in-service injuries credible.  As such, the 
Board is remanding the issues of entitlement to service 
connection for residuals of a right wrist injury, status-post 
fusion, C3-7 and L4-5 with a history of L4-5 discectomy, a 
right foot injury, and a gynecologic disorder for a 
determination of whether these disabilities, at least as 
likely as not, could have been caused or aggravated by any 
event in service.  

Regarding the Veteran's claim of entitlement to service 
connection for a right foot disability to include the right 
toes and entitlement to service connection for residuals of 
trauma and/or assault during pregnancy claimed as 
gynecological condition including but not limited to scarring 
of the cervix from cerclage and urinary incontinence, the RO 
must address the issues as they are now re-characterized in 
its post-REMAND supplemental statement of the case.

As indicated, in December 2008, the RO granted service 
connection for a depressive disorder to which it assigned a 
50 percent disability rating.  The Veteran indicated at her 
June 2009 hearing that she disagreed with the initial 
disability rating assigned.  Her testimony, reduced to 
writing in the hearing transcript, is properly construed as a 
timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302 
(2009).  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240-41.
Therefore, the Board must remand this aspect of the Veteran's 
claim for preparation of a statement of the case as to the 
matter of entitlement to an initial evaluation in excess of 
50 percent for a service-connected depressive disorder.

Finally, the Board observes that the RO must send the Veteran 
a revised Veterans Claims Assistance Act of 2000 (VCAA) 
notice that outlines the type of information mandated by the 
Unites States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In that 
decision, the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran an amended VCAA 
notice that includes the type of 
information mandated by the Court in 
Dingess.  

2.  Schedule a VA orthopedic examination 
to determine the likely etiologies of the 
Veteran's claimed right wrist back, and 
right foot disabilities.  In conjunction 
with the examination, the examiner should 
review all pertinent documents in the 
claims file and elicit a detailed medical 
history from the Veteran.  Next, the 
examiner should examine the Veteran and 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any right wrist, back, or right foot 
disability diagnosed is related to service 
or has been aggravated by any incident in 
service.  A rationale for all opinion and 
conclusions should be provided.  The 
examination report should indicate whether 
the requested review of the file took 
place.  

3.  Arrange for a VA examiner with a 
background in gynecologic-genitourinary 
disorders to review the claims folder and 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current gynecologic disability is 
related to service.  If a physical 
examination is deemed necessary to respond 
to this inquiry, then one should be 
arranged.  In either case, the examiner 
should review all pertinent documents in 
the claims file.  A rationale for all 
opinion and conclusions should be 
provided.  The examination report should 
indicate whether the requested review of 
the file took place.  

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
deemed to be necessary, readjudicate the 
issues of entitlement to service 
connection for residuals of a right wrist 
injury, residuals, status-post fusion, C3-
7 and L4-5 with a history of L4-5 
discectomy, a right foot disability, and a 
gynecological disorder.  If the benefits 
sought on appeal are denied, provide the 
Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  

5.  Issue a statement of the case 
concerning the issue of entitlement to an 
initial evaluation in excess of 50 percent 
for service-connected depressive disorder.  
All indicated development should be taken 
in this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect her appeal.  38 
C.F.R. § 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


